 Case 2:20-cv-00185-Z Document 1 Filed 08/01/20              Page 1 of 16 PageID 1


             UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF TEXAS
                   AMARILLO DIVISION


 Victor Leal; Patrick Von Dohlen; Kim
 Armstrong,

                       Plaintiffs,

 v.

 Alex M. Azar II, in his official capacity
 as Secretary of Health and Human
                                                 Case No. 2:20-cv-00185
 Services; Steven T. Mnuchin, in his
 official capacity as Secretary of the
 Treasury; Eugene Scalia, in his official
 capacity as Secretary of Labor;
 United States of America; Kent
 Sullivan, in his official capacity as Texas
 Commissioner of Insurance; Texas
 Department of Insurance,

                       Defendants.


                                     COMPLAINT
      The Affordable Care Act empowers the Health Resources and Services Admin-
istration to unilaterally determine the “preventive care and screenings” for women

that private health insurance must cover. See 42 U.S.C. § 300gg-13 (attached as Ex-
hibit 1). In 2011, the Health Resources and Services Administration issued an edict
that compels private insurance to cover all forms of FDA-approved contraceptive
methods, including contraceptive methods that operate as abortifacients. This makes
it impossible for individuals to purchase health insurance unless they agree to subsi-
dize other people’s contraception, even though millions of Catholics throughout the
United States regard the use of contraception — and actions that make one complicit
in its distribution and use — as immoral and contrary to the teachings of their religious
faith. It also prevents millions of Americans who do not want or need contraceptive



complaint                                                                    Page 1 of 16
 Case 2:20-cv-00185-Z Document 1 Filed 08/01/20            Page 2 of 16 PageID 2


coverage from purchasing health insurance that excludes this unnecessary coverage,
even though most individual consumers of health insurance have no need for contra-
ception and would rather have less expensive insurance that excludes this unwanted
“benefit.”
    The government of Texas is also forcing private health insurers to cover contra-
ception even when their customers do not need it and do not want it. In 2001, Texas
enacted a “contraceptive equity law,” which compels health benefit plans to cover
prescription contraceptive drugs or devices regardless of whether their customers want
this coverage, unless the insurer agrees to drop coverage of all prescription drugs or
devices. See Tex. Ins. Code §§ 1369.104–.109 (attached as Exhibit 9). The Texas
statute has a narrow religious exemption for health benefit plans that are “issued by
an entity associated with a religious organization.” Tex. Ins. Code § 1369.108(a). But
that exemption is no help to individual consumers of health insurance who want to
obtain contraceptive-free health insurance in the marketplace but are unable to do so.
    Plaintiffs Victor Leal, Patrick Von Dohlen, and Kim Armstrong are suffering in-
jury from the defendants’ enforcement of these contraceptive-coverage mandates, and

they seek declaratory and injunctive relief against their continued enforcement.

                       JURISDICTION AND VENUE
    1.   The Court has subject-matter jurisdiction under 28 U.S.C. § 1331, 28 U.S.C.
§ 1343, and 28 U.S.C. § 1369.
    2.   The Court has subject-matter jurisdiction over the claims brought against
Commissioner Sullivan and the Texas Department of Insurance because the Texas
Religious Freedom Restoration Act waives the defendants’ sovereign immunity. See
Tex. Civ. Prac. & Rem. Code § 110.008(a) (“Subject to Section 110.006, sovereign
immunity to suit and from liability is waived and abolished to the extent of liability




complaint                                                                  Page 2 of 16
 Case 2:20-cv-00185-Z Document 1 Filed 08/01/20                 Page 3 of 16 PageID 3


created by Section 110.005, and a claimant may sue a government agency for damages
allowed by that section.”).
    3.   Section 110.008(b) of the Texas Civil Practice and Remedies Code provides
that the Texas Religious Freedom Restoration Act “does not waive or abolish sover-
eign immunity to suit and from liability under the Eleventh Amendment to the
United States Constitution.” Tex. Civ. Prac. & Rem. Code § 110.008(b). The Elev-
enth Amendment, however, does not shield a state from lawsuits brought by its own
citizens, and each of the plaintiffs in this case is a citizen of Texas. See U.S. Const.
amend. XI (“The Judicial power of the United States shall not be construed to extend
to any suit in law or equity, commenced or prosecuted against one of the United
States by Citizens of another State, or by Citizens or Subjects of any Foreign State.”);
Allen v. Cooper, 140 S. Ct. 994, 1000 (2020) (“[T]he Eleventh Amendment . . . ap-
plies only if the plaintiff is not a citizen of the defendant State.”).
    4.   The constitutional sovereign immunity established in Hans v. Louisiana, 134
U.S. 1 (1890), which protects states from lawsuits brought by their own citizens, rests
entirely on the original meaning of Article III, and not on the Eleventh Amendment.

See id. at 12–17. Section 110.008(b) therefore cannot shield the State of Texas from
lawsuits brought by its own citizens, and any sovereign immunity that the State enjoys

by virtue of Article III and Hans has been unequivocally relinquished in section
110.008(a). See Tex. Civ. Prac. & Rem. Code § 110.008(a) (“[S]overeign immunity
to suit and from liability is waived and abolished to the extent of liability created by
Section 110.005”).
    5.   Venue is proper because a substantial part of the events giving rise to the
claims occurred in this judicial district. See 28 U.S.C. § 1391(b)(2).

                                       PARTIES
    6.   Plaintiff Victor Leal is a citizen of Texas who resides in Potter County.




complaint                                                                   Page 3 of 16
 Case 2:20-cv-00185-Z Document 1 Filed 08/01/20                Page 4 of 16 PageID 4


     7.   Plaintiff Patrick Von Dohlen is a citizen of Texas who resides in Bexar
County.
     8.   Plaintiff Kim Armstrong is a citizen of Texas who resides in Hood County.
     9.   Defendant Alex M. Azar II is the U.S. Secretary of Health and Human Ser-
vices. He may be served at his office at 200 Independence Avenue SW, Washington,
D.C. 20201. Secretary Azar is sued in his official capacity.
     10. Defendant Steven T. Mnuchin is the U.S. Secretary of the Treasury. He may
be served at his office at 1500 Pennsylvania Avenue NW, Washington, D.C. 20220.
Secretary Mnuchin is sued in his official capacity.
     11. Defendant Eugene Scalia is the U.S. Secretary of Labor. He may be served
at his office at 200 Constitution Avenue NW, Washington, D.C. 20210. Secretary
Scalia is sued in his official capacity.
     12. Defendant United States of America is the federal government of the United
States of America.
     13. Defendant Kent Sullivan is the Texas Commissioner of Insurance. He may
be served at his office at 333 Guadalupe, Austin, Texas 78701. Commissioner Sullivan

is sued in his official capacity.
     14. The Texas Department of Insurance is an agency of the state of Texas. It

may be served at its offices at 333 Guadalupe, Austin, Texas 78701.

              THE FEDERAL CONTRACEPTIVE MANDATE
    15. The Affordable Care Act requires group health plans and health-insurance
issuers to cover “with respect to women, such additional preventive care and screen-
ings . . . as provided for in comprehensive guidelines supported by the Health Re-
sources and Services Administration for purposes of this paragraph.” These “preven-




complaint                                                                  Page 4 of 16
 Case 2:20-cv-00185-Z Document 1 Filed 08/01/20           Page 5 of 16 PageID 5


tive care and screenings” for women must be provided without any cost-sharing re-
quirements such as deductibles or co-pays. See 42 U.S.C. § 300gg-13(a)(4) (attached
as Exhibit 1).
    16. On August 1, 2011 — more than one year after the Affordable Care Act was
signed into law — the Health Resources and Services Administration issued guidelines
requiring that all FDA-approved contraceptive methods be covered as “preventive
care” under 42 U.S.C. § 300gg-13(a)(4). These HRSA guidelines of August 1, 2011,
did not go through notice-and-comment rulemaking procedures.
    17. In response to the HRSA’s decree of August 1, 2011, the Secretary of
Health and Human Services, the Secretary of the Treasury, and the Secretary of Labor
issued notice-and-comments regulations to implement HRSA’s decision to require
private insurers to cover contraception. These rules are known as the federal “Con-
traceptive Mandate,” and they are codified at 45 C.F.R. § 147.130(a)(1)(iv), 29
C.F.R. § 2590.715–2713(a)(1)(iv), and 26 C.F.R. § 54.9815–2713(a)(1)(iv) (at-
tached as Exhibits 2–4).
    18. On May 4, 2017, President Trump issued an executive order instructing the

Secretary of the Treasury, the Secretary of Labor, and the Secretary of Health and
Human Services to amend the Contraceptive Mandate to address conscience-based

objections. See Executive Order 13,798.
    19. In response to this order, the Department of the Treasury, the Department
of Labor, and the Department of Health and Human Services issued a final rule on
November 15, 2018, that exempts any non-profit or for-profit employer from the
Contraceptive Mandate if it opposes the coverage of contraception for sincere reli-
gious reasons. See Religious Exemptions and Accommodations for Coverage of Cer-
tain Preventive Services Under the Affordable Care Act, 83 Fed. Reg. 57,536 (No-
vember 15, 2018) (attached as Exhibit 5).




complaint                                                                Page 5 of 16
 Case 2:20-cv-00185-Z Document 1 Filed 08/01/20             Page 6 of 16 PageID 6


    20. The final rule also sought to accommodate individuals who object to con-
traceptive coverage in their health insurance for sincere religious reasons. See id. at
57,590 (creating a new provision in 45 C.F.R. § 147.132(b)). Under the original
Contraceptive Mandate, individual religious objectors were forced to choose between
purchasing health insurance that covers contraception or forgoing health insurance
entirely — unless they could obtain insurance through a grandfathered plan or a
church employer that was exempt from Contraceptive Mandate. The final rule give
individual religious objectors the option of purchasing health insurance that excludes
contraception from any willing health insurance issuer.
    21. The final rule was scheduled to take effect on January 14, 2019. On January
14, 2019, however, a federal district court in Pennsylvania issued a nationwide pre-
liminary injunction against its enforcement. See Pennsylvania v. Trump, No. 2:17-cv-
04540-WB (E.D. Pa.), ECF No. 135 (attached as Exhibit 6); id., ECF No. 136 (at-
tached as Exhibit 7). The Third Circuit affirmed this nationwide preliminary injunc-
tion on July 12, 2019. See Pennsylvania v. President of the United States, 940 F.3d 543
(3d Cir. 2019). The Supreme Court granted certiorari and vacated the nationwide

injunction in Little Sisters of the Poor Saints Peter and Paul Home v. Pennsylvania, No.
19-431 (July 8, 2020), but the litigation over the Trump Administration’s rule con-

tinues, and the plaintiffs in Pennsylvania v. Trump have vowed to seek a new nation-
wide injunction against the rule on remand.
    22. In response to the nationwide injunction issued in Pennsylvania v. Trump,
a lawsuit was filed in the Northern District of Texas to enjoin federal officials from
enforcing the Obama-era contraceptive mandate against the religious objectors pro-
tected by the Trump Administration’s final rule of November 15, 2018. The district
court held that the protections conferred in the Trump Administration’s final rule
were compelled by the Religious Freedom Restoration Act, and permanently enjoined




complaint                                                                   Page 6 of 16
 Case 2:20-cv-00185-Z Document 1 Filed 08/01/20             Page 7 of 16 PageID 7


federal officials from enforcing the Contraceptive Mandate against any religious ob-
jector protected by the final rule. See DeOtte v. Azar, 393 F. Supp. 3d 490 (N.D. Tex.
2019); see also Exhibit 8 (final judgment in DeOtte). As a result of DeOtte, the pro-
tections conferred by the Trump Administration’s final rule are in full force and effect
because they have been incorporated into the DeOtte injunction, even though the
final rule itself remains subject to litigation.
      23. Despite the DeOtte injunction, few if any insurance companies are currently
offering health insurance that excludes coverage for contraception because a policy of
this sort can only be offered to religious objectors rather than to the public at large.
In addition, the Texas Contraceptive Equity Law remains in effect, which prohibits
health insurers in Texas from excluding contraceptive coverage unless they also ex-
clude coverage for all prescription drugs. So no health insurer in Texas is even permit-
ted to offer a policy that excludes contraceptive coverage unless it drops all coverage
for prescription drugs, and even then a policy of that sort may only be sold to individ-
uals who hold sincere religious objections to contraception.

              THE TEXAS CONTRACEPTIVE EQUITY LAW
      24. In 2001, Texas enacted a “contraceptive equity” law, which requires every
health benefit plan that covers prescription drugs and devices to cover every “pre-
scription contraceptive drug or device approved by the United States Food and Drug
Administration.” Tex. Ins. Code § 1369.104(a) (attached as Exhibit 9).
      25. The Texas statute also forbids health benefit plans to impose cost-sharing
provisions (such as co-payments or deductibles) for prescription contraceptive drugs
or devices “unless the amount of the required cost-sharing is the same as or less than
the amount of the required cost-sharing applicable to benefits for other prescription
drugs or devices under the plan.” Tex. Ins. Code § 1369.105(a) (attached as Exhibit

9).




complaint                                                                   Page 7 of 16
 Case 2:20-cv-00185-Z Document 1 Filed 08/01/20             Page 8 of 16 PageID 8


    26. These statutory requirements are also reflected in section 21.404(c) of Title
28 of the Texas Administrative Code, which states: “No insurer may exclude from
prescription drug benefits oral contraceptives when all other prescription drugs are
covered.” See 28 Tex. Admin. Code § 21.404(c) (attached as Exhibit 10).
    27. The Texas contraceptive equity law does not require health benefit plans to
cover “abortifacients” or any “drug or device that terminates a pregnancy.” Tex. Ins.
Code § 1369.104(c) (attached as Exhibit 9).
    28. The Texas statute also provides a narrow religious exemption for any “health
benefit plan that is issued by an entity associated with a religious organization.” Tex.
Ins. Code § 1369.108(a) (attached as Exhibit 9).
    29. The religious exemption in section 1369.108(a) prevents religious issuers of
health benefit plans from being compelled to underwrite contraceptive coverage. But
that does nothing to protect individual consumers of health insurance, who are com-
pelled to subsidize the use of contraception unless they forgo health insurance entirely
or purchase a plan that excludes all coverage of prescription drugs.
    30. The website of the Texas Department of Insurance currently states that

health-insurance plans are required by state law to cover “prescription contraceptive
drugs and devices and related services” as “mandated benefits.” See Exhibit 11.

               ALLEGATIONS RELATED TO STANDING
    31. Plaintiffs Victor Leal and Patrick Von Dohlen are devout Roman Catholics
who oppose all forms of birth control, and they want to purchase health insurance
that excludes coverage of contraception to avoid subsidizing other people’s contra-
ception and becoming complicit in its use.
    32. Plaintiff Kim Armstrong has no religious or moral objections to any of the
FDA-approved contraceptive methods. Ms. Armstrong, however, does not need or

want contraceptive coverage in her health insurance because she had a hysterectomy




complaint                                                                   Page 8 of 16
 Case 2:20-cv-00185-Z Document 1 Filed 08/01/20              Page 9 of 16 PageID 9


at age 21 and is incapable of becoming pregnant. Ms. Armstong is also 50 years old,
and would likely be past her childbearing years even apart from her hysterectomy.
    33. The federal defendants’ enforcement of the Contraceptive Mandate, along
with the state defendants’ enforcement of Tex. Ins. Code §§ 1369.104–.109 and 28
Tex. Admin. Code § 21.404(c), make it impossible for the plaintiffs to purchase
health insurance that excludes this unwanted and unneeded coverage for contracep-
tion, thereby inflicting injury in fact.
    34. The federal Contraceptive Mandate continues to inflict injury in fact on Mr.
Leal, Mr. Von Dohlen, and other religious objectors who wish to purchase health
insurance. Although the DeOtte injunction permits issuers of health insurance to issue
group or individual health-insurance coverage that excludes contraception to religious
objectors, few if any insurance companies are offering health insurance of this sort
because only a small number of individuals hold sincere religious objections to all
forms of contraception. And even if a health insurer were willing to create and offer a
policy that excludes contraceptive coverage solely for religious objectors, the Contra-
ceptive Mandate drastically restricts the available options on the market to consumers

who hold religious objections to contraceptive coverage. The Mandate requires any
policy that covers anyone who lacks a sincere religious objection to contraception to

cover all forms of FDA-approved contraceptive methods, without any deductibles or
co-pays. Without the federal Contraceptive Mandate, insurers will have the freedom
to offer policies that exclude contraceptive coverage to the general public, just as they
did before the Contraceptive Mandate, which will expand the health-insurance op-
tions available to consumers who oppose contraceptive coverage for sincere religious
reasons.
    35. The federal Contraceptive Mandate also inflicts injury in fact on non-reli-
gious objectors such as Ms. Armstrong, who are forced to pay higher premiums for
health insurance that covers contraceptive services that they do not want or need.


complaint                                                                    Page 9 of 16
Case 2:20-cv-00185-Z Document 1 Filed 08/01/20              Page 10 of 16 PageID 10


Millions of Americans have no need for contraceptive coverage in their health insur-
ance for reasons that have nothing to do with religious or moral beliefs. This includes
unmarried men, women who are past their childbearing years, women who have been
sterilized, men who are married to women who are incapable of becoming pregnant,
women who are celibate or practicing abstinence until marriage, and most members
of the LGBTQ community. Yet none of these individuals have the option of acquiring
less expensive health insurance that excludes contraceptive coverage, because they are
unprotected by the DeOtte injunction and the Trump Administration’s rules that ex-
empt religious and moral objectors from the Contraceptive Mandate.
    36. The state defendants’ enforcement of the Texas Contraceptive Equity law
prohibits health insurers from excluding coverage of non-abortifacient contraception
unless they also exclude coverage of all prescription drugs, which drastically limits the
scope of acceptable health insurance that Mr. Leal and Mr. Von Dohlen can purchase
consistent with their religious beliefs. It also prevents Ms. Armstrong from purchasing
health insurance that excludes contraceptive coverage but includes coverage for pre-
scription drugs, thereby inflicting injury in fact.

    37. The plaintiffs’ injuries are fairly traceable to the defendants’ enforcement of
the federal Contraceptive Mandate and the Texas contraceptive equity law, and these

injuries will be redressed by declaratory relief that pronounces these coverage man-
dates unlawful.

    CLAIM NO. 1 — 42 U.S.C. § 300gg-13(a)(4) VIOLATES THE
                  APPOINTMENTS CLAUSE
    38. 42 U.S.C. § 300gg-13(a)(4) requires private insurance to cover:

       with respect to women, such additional preventive care and screenings
       not described in paragraph (1) as provided for in comprehensive guide-
       lines supported by the Health Resources and Services Administration
       for purposes of this paragraph.




complaint                                                                   Page 10 of 16
Case 2:20-cv-00185-Z Document 1 Filed 08/01/20             Page 11 of 16 PageID 11


    39. This statute violates Article II of the Constitution by conferring “significant
authority pursuant to the laws of the United States” on individuals who have not been
appointed in conformity with the Constitution’s Appointments Clause.
    40. The Appointments Clause of Article II provides:

       [The President] shall have Power, by and with the Advice and Consent
       of the Senate, to . . . appoint Ambassadors, other public Ministers and
       Consuls, Judges of the supreme Court, and all other Officers of the
       United States, whose Appointments are not herein otherwise provided
       for, and which shall be established by Law: but the Congress may by
       Law vest the Appointment of such inferior Officers, as they think
       proper, in the President alone, in the Courts of Law, or in the Heads
       of Departments.
U.S. Const. art. II § 2.
    41. The members of the Health Resources and Services Administration are “of-
ficers of the United States,” because they exercise “significant authority pursuant to
the laws of the United States.” See Buckley v. Valeo, 424 U.S. 1, 126 (1976) (“[A]ny
appointee exercising significant authority pursuant to the laws of the United States is
an ‘Officer of the United States,’ and must, therefore, be appointed in the manner
prescribed by s 2, cl. 2, of that Article.”); see also Jennifer L. Mascott, Who Are “Of-

ficers of the United States”?, 70 Stan. L. Rev. 443 (2018). The power to unilaterally
determine the “preventive care and screenings” that all health insurance must cover
without cost-sharing qualifies as “significant authority pursuant to the laws of the
United States.”
    42. Yet none of the members of the Health Resources and Services Administra-
tion who determine these “guidelines” have been nominated by the President or con-
firmed by the Senate, as required by the Appointments Clause. In addition, none of
these individuals can reasonably be characterized as “inferior officers” when they have
been given far-reaching powers to unilaterally decree the preventive care that health
insurance must cover without any cost-sharing arrangements.




complaint                                                                  Page 11 of 16
Case 2:20-cv-00185-Z Document 1 Filed 08/01/20            Page 12 of 16 PageID 12


    43. Even if the relevant members of the Health Resources and Services Admin-
istration could somehow be considered “inferior officers” under Article II of the Con-
stitution, the plaintiffs have not been able to locate any Act of Congress that “vests”
their appointment in the President alone, in the Courts of Law, or in the Heads of
Departments — which is needed to escape the constitutional default rule of presiden-
tial nomination and Senate confirmation. 42 U.S.C. § 217a, for example, authorizes
the Secretary of Health and Human Services to “appoint such advisory councils or
committees . . . for such periods of time, as he deems desirable with such period com-
mencing on a date specified by the Secretary for the purpose of advising him in connec-
tion with any of his functions.” 42 U.S.C. § 217a (emphasis added). But this statute
cannot be used to appoint the individuals who establish HRSA “guidelines” when 42
U.S.C. § 300gg-13(4) gives binding force to those pronouncements. These officers
are not “advising” the Secretary, and they are no longer being appointed “for the
purpose of advising” him. Instead, they are deciding the preventive care that private
insurance must cover.
    44. The Court should therefore declare that the federal Contraceptive Man-

date — along with any and all preventive-care mandates based on a guideline issued
by the Health Resources and Services Administration after March 23, 20101— is un-

constitutional and unenforceable.

    CLAIM NO. 2 — 42 U.S.C. § 300gg-13(a)(4) VIOLATES THE
               NONDELEGATION DOCTRINE
    45. 42 U.S.C. § 300gg-13(a)(4) requires private insurance to cover:

       with respect to women, such additional preventive care and screenings
       not described in paragraph (1) as provided for in comprehensive guide-
       lines supported by the Health Resources and Services Administration
       for purposes of this paragraph.


1. March 23, 2010, is the date on which the Affordable Care Act was signed into
   law.


complaint                                                                 Page 12 of 16
Case 2:20-cv-00185-Z Document 1 Filed 08/01/20                Page 13 of 16 PageID 13


    46. To the extent that 42 U.S.C. § 300gg-13(a)(4) empowers future iterations
of the Health Resources and Services Administration to unilaterally determine pre-
ventive care that private insurance must cover, it unconstitutionally delegates legisla-
tive power without providing an “intelligible principle” to guide the agency’s discre-
tion.
    47. The court should therefore declare that 42 U.S.C. § 300gg-13(a)(4) vio-
lates Article I by unconstitutionally delegating legislative power to the Health Re-
sources and Services Administration. The court should further declare that the federal
Contraceptive Mandate — and any other preventive-care mandate derived from an
HRSA guideline that was issued after March 23, 2010 — is unconstitutional and un-
enforceable.

         CLAIM NO. 3 — T H E F E D E R A L C O N T R A C E P T I V E
        MANDATE VIOLATES THE FEDERAL RELIGIOUS
                FREEDOM RESTORATION ACT
    48. The federal Contraceptive Mandate violates the Religious Freedom Resto-
ration Act by making it difficult or impossible for individuals and employers with re-
ligious exemptions to purchase health insurance that excludes contraceptive coverage.
This imposes a substantial burden on the exercise of religion.
    49. There is no compelling governmental interest in making contraceptive ser-

vices available at zero marginal cost. And even if there were, there are ways to achieve
this goal in a manner that is less restrictive of the plaintiffs’ religious freedom.
    50. The Court should therefore declare the federal Contraceptive Mandate un-
lawful and contrary to the Religious Freedom Restoration Act.

 CLAIM NO. 4 — THE TEXAS CONTRACEPTIVE-EQUITY LAWS
 VIOLATE THE TEXAS RELIGIOUS FREEDOM RESTORATION
                         ACT
    51.    The Texas contraceptive-equality laws violate the Texas Religious Freedom
Restoration Act by making it impossible for individuals and employers with religious




complaint                                                                      Page 13 of 16
Case 2:20-cv-00185-Z Document 1 Filed 08/01/20             Page 14 of 16 PageID 14


objections to purchase health insurance that excludes contraceptive coverage, unless
they forgo all coverage of prescription drugs. This imposes a substantial burden on
the exercise of religion. See Texas Civ. Prac. & Rem. Code § 110.003(a) (“[A] gov-
ernment agency may not substantially burden a person’s free exercise of religion.”).
    52.    There is no compelling governmental interest in forcing health-benefit
plans to cover prescription contraceptive drugs or devices whenever they choose to
cover other prescription drugs. And even if there were a compelling governmental
interest at stake, there are other ways to achieve the relevant goal in a manner that is
less restrictive of the plaintiffs’ religious freedom.
    53. Mr. Leal provided the required 60-day notice to the state defendants before
filing suit under the Texas Religious Freedom Restoration Act. See Tex. Civ. Prac. &
Rem. Code § 110.006(a); see also Exhibits 12–16.
    54. Mr. Von Dohlen has mailed the notice letter required by section 110.006(a)
of the Texas Civil Practice and Remedies Code, but the 60-day clock has not yet run.
So Mr. Von Dohlen is not asserting a claim against the state defendants at this time,
but he will respectfully seek leave to add a Texas RFRA claim after the 60-day waiting

period expires.
    55. Ms. Armstrong is not asserting a claim against the state defendants under

Texas RFRA, because she has no religious or moral objections to contraceptive cov-
erage.
    56. The Court should therefore declare that the state defendants’ enforcement
of the Texas contraceptive-equity laws, including Tex. Ins. Code §§ 1369.104–.109
and 28 Tex. Admin. Code § 21.404(c), substantially burdens the exercise of religion,
in violation of the Texas Religious Freedom Restoration Act, and it should enjoin the
state defendants from enforcing them.




complaint                                                                  Page 14 of 16
Case 2:20-cv-00185-Z Document 1 Filed 08/01/20             Page 15 of 16 PageID 15


    57. The Court should also order the state defendants to ensure that religious
objectors in Texas can obtain health insurance that excludes contraceptive coverage,
and to use their regulatory authority to require insurers to offer such plans if needed.

                         DEMAND FOR JUDGMENT
    58. The plaintiffs respectfully request that the court:

         a.   declare that 42 U.S.C. § 300gg-13(a)(4) violates the Appointments
              Clause by empowering individuals who have not been appointed in
              conformity with the Appointments Clause to unilaterally determine the
              preventive care that health insurance must cover, and that the federal
              Contraceptive Mandate is therefore unconstitutional and unenforcea-
              ble;

         b.   declare that 42 U.S.C. § 300gg-13(a)(4) violates Article I of the Con-
              stitution by delegating legislative power to the Health Resources and
              Services Administration without providing an “intelligible principle” to
              guide its discretion, and that the federal Contraceptive Mandate is
              therefore unconstitutional and unenforceable;

         c.   declare that the federal Contraceptive Mandate violate the federal Reli-
              gious Freedom Restoration Act by restricting the amount of acceptable
              health-insurance plans available to those who object to contraception
              for sincere religious reasons;

         d.   enjoin the federal defendants from enforcing the federal Contraceptive
              Mandate, along with any other agency rules or agency actions that at-
              tempt to implement any coverage mandate based on an HRSA guide-
              line that was issued after March 23, 2010;

         e.   declare that the state defendants’ enforcement of the Texas contracep-
              tive-equity laws, including Tex. Ins. Code §§ 1369.104–.109 and 28
              Tex. Admin. Code § 21.404(c), substantially burdens the exercise of
              religion, in violation of the Texas Religious Freedom Restoration Act;

         f.   enjoin Commissioner Sullivan and the Texas Department of Insurance
              from enforcing the Texas contraceptive-equity laws, including Tex. Ins.
              Code §§ 1369.104–.109 and 28 Tex. Admin. Code § 21.404(c), and
              order Commissioner Sullivan and the Texas Department of Insurance
              to ensure that religious objectors in Texas can obtain health insurance
              that excludes contraceptive coverage, and to use their regulatory au-
              thority to require insurers to offer such plans if needed;



complaint                                                                  Page 15 of 16
Case 2:20-cv-00185-Z Document 1 Filed 08/01/20           Page 16 of 16 PageID 16



        g.   award costs and attorneys’ fees under 42 U.S.C. § 1988 and section
             110.005(a)(4) of the Texas Civil Practice and Remedies Code;

        h.   award all other relief that the Court deems just, proper, or equitable.

                                            Respectfully submitted.

                                             /s/ Jonathan F. Mitchell
 Marvin W. Jones                            Jonathan F. Mitchell
 Texas Bar No. 10929100                     Texas Bar No. 24075463
 Christopher L. Jensen                      Mitchell Law PLLC
 Texas Bar No. 00796825                     111 Congress Avenue, Suite 400
 Sprouse Shrader Smith PLLC                 Austin, Texas 78701
 701 S. Taylor, Suite 500                   (512) 686-3940 (phone)
 Amarillo, Texas 79101                      (512) 686-3941 (fax)
 (806) 468-3335 (phone)                     jonathan@mitchell.law
 (806) 373-3454 (fax)
 marty.jones@sprouselaw.com                 H. Dustin Fillmore III
 chris.jensen@sprouselaw.com                Texas Bar No. 06996010
                                            Charles W. Fillmore
                                            Texas Bar No. 00785861
                                            The Fillmore Law Firm, LLP
                                            1200 Summit Avenue, Suite 860
                                            Fort Worth, Texas 76102
                                            (817) 332-2351 (phone)
                                            (817) 870-1859 (fax)
                                            dusty@fillmorefirm.com
                                            chad@fillmorefirm.com

 Dated: July 28, 2020                       Counsel for Plaintiffs




complaint                                                                Page 16 of 16
